Mr. Presiding Justice Niehaus delivered the opinion of the court. 2. Damages, § 186*—when evidence as to possible results of injury is inadmissible. Evidence as to possible results of plaintiff’s injury to his right eye and its possible effect on his other eye, held incompetent and properly excluded in an action to recover damages for such injury. 3. Damages, § 244*—when admission of improper evidence is harmless error. In an action for damages for personal injuries, held that the improper admission of evidence as to the possible results of the injury was harmless error where there was nothing to show that the jury considered or were influenced by such evidence in finding for the plaintiff. Cashes, J., dissenting.